Citation Nr: 0906290	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-12 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for tendonitis of the left 
wrist and forearm, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1978 to May 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


REMAND

The record reflects that the most recent VA examination to 
determine the degree of severity of the tendonitis of the 
Veteran's left wrist and forearm was performed in August 
2004.  In February 2009, the Veteran's representative alleged 
that the pain in the Veteran's left wrist has worsened since 
that examination.  In light of VA's duty to conduct a 
thorough and contemporaneous medical examination, the Board 
finds that a new VA examination is necessary in order to 
decide the Veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008). See also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In addition, the record reflects that the most recent VA 
outpatient treatment records associated with the claims file 
are dated in February 2005.  The Veteran's more recent VA 
treatment records should be obtained since they may contain 
information concerning her current level of disability.  See 
38 C.F.R. § 3.159(c)(2).

Finally, while this case is in remand status, the RO or the 
Appeals Management Center (AMC) should provide the Veteran 
with all required notice in accordance Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The Veteran and her representative 
should be provided all notice required 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), to include notice as 
to the effective-date element of her 
claim in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), and 
the notice specified by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The RO or AMC should 
specifically inform the Veteran that she 
may submit evidence showing the effects 
of the worsening or increase in severity 
of her disability upon her employment 
and daily life.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining 
to treatment or evaluation of the 
tendonitis of the Veteran's left wrist 
and forearm, including VA outpatient 
treatment records for the period since 
February 2005.  If it is unable to 
obtain any such evidence, it should so 
inform the Veteran and her 
representative and request them to 
provide the outstanding evidence.

3.  Then, the Veteran should be 
afforded a VA examination by a 
physician with appropriate expertise to 
determine the current severity of the 
tendonitis of her left wrist and 
forearm.  The claims folder must be 
made available to and be reviewed by 
the examiner, and any indicated studies 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement, 
and excess fatigability should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is 
not feasible, the examiner should so 
state.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the examiner should so state.

The rationale for all opinions 
expressed must be provided.

4.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for a 
higher rating for tendonitis of the left 
wrist and forearm based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
her representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

